Title: From Thomas Jefferson to the Governor of Virginia, with Enclosure, 16 June 1785
From: Jefferson, Thomas
To: Henry, Patrick




Sir
Paris June 16. 1785

I had the honor of receiving the day before yesterday the resolution of council of Mar. 10. and your letter of Mar. 30. and shall with great pleasure unite my endeavours with those of the M. de la  Fayette and Mr. Barclay for the purpose of procuring the arms desired. Nothing can be more wise than this determination to arm our people as it is impossible to say when our neighbors may think proper to give them exercise. I suppose that the establishing a manufacture of arms to go hand in hand with the purchase of them from hence is at present opposed by good reasons. This alone would make us independant for an article essential to our preservation; and workmen could probably be either got here, or drawn from England to be embarked hence.
In a letter of Jan. 12. to Govr. Harrison I informed him of the necessity that the statuary should see Genl. Washington, that we should accordingly send him over unless the Executive disapproved of it, in which case I prayed to receive their pleasure. Mr. Houdon being now re-established in his health, and no countermand received, I hope this measure met the approbation of the Executive: Mr. Houdon will therefore go over with Dr. Franklin some time in the next month.
I have the honour of inclosing you the substance of propositions which have been made from London to the Farmers general of this country to furnish them with the tobaccoes of Virginia and Maryland, which propositions were procured for me by the M. de la Fayette. I take the liberty of troubling you with them on a supposition that it may be possible to have this article furnished from those two states to this country immediately without it’s passing through the entrepot of London, and the returns for it being made of course in London merchandize. 20,000 hhds. of tobo. a year delivered here in exchange for the produce and manufactures of this country, many of which are as good, some better, and most of them cheaper than in England, would establish a rivalship for our commerce which would have happy effects in all the three countries. Whether this end will be best effected by giving out these propositions to our merchants, and exciting them to become candidates with the farmers general for this contract or by any other means, your Excellency will best judge on the spot.
I have the honor to be with sentiments of due respect Your Excellency’s Most obedt. and most humble servt.,

Th: Jefferson


P.S. I have written on the last subject to the Governor of Maryland also.




Enclosure

June 16. 1785.

Sir Robert Herries of London proposes to the Farmers general of France to furnish them with 40000 hhds. of tobo. on the following terms.
One half shall be delivered in the present year, and the remaining half the next year, in such ports of France as shall be required.
The qualities shall be, one half Virginia ordinary, one eighth Virginia superior, and three eighths Maryland ordinary.
The price of the first 20,000 hhds. shall be 10. pr. Ct. less than the current prices at the three principal markets of Europe, viz. London, Amsterdam, and Hamburgh. These current prices shall be certified monthly by sworn brokers of each place, they shall be reduced to the money of France according to the exchange of the day, and an average formed which shall be the price for all the tobacco delivered in that month. But freight, insurance and commission are not to be deemed included in this price.
There shall be a deduction of 15. pr. C. for tare, allowance and es[comptes.]
For the remaining 20,000 hhds., delivered in such ports of France as shall be required, the prices shall be 40. livres for the Virginia superior, 38. livres for the Virginia ordinary, and 35. livres for the Maryland, for every quintal, poids de Marc, deducting 15. pr. C. for tare, allowances and escomptes and all charges included except Commission.
On accepting these propositions the Farmers general shall permit Sr. R. H. to draw on them for the amount of 10,000 hhds., which 10,000 hhds. shall be delivered by him one third in 2. months, another in 4. months, and another in 6. months. And every subsequent parcel of 10,000 hhds. shall be drawn for and delivered in the same way.
If the agents of the farmers general should have already engaged so much that the above quantity may not be wanting, the Farmers general may decline so much of what should be last delivered, giving 6. months notice.

